Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 1 of 27 PageID #: 4397




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------- x
  CARLOS MARIN, et al., on behalf of themselves :
  and all others similarly situated                              :
                                                                 :
                                               Plaintiffs,       :          MEMORANDUM & ORDER
                                                                 :
                                      -against-                  :          12-cv-5274 (ENV) (CLP)
                                                                 :
  APPLE-METRO, INC., et al.,                                     :
                                                                 :
                                               Defendants.       :
  -------------------------------------------------------------- x
  -------------------------------------------------------------- x
  SHAUNTA DOVE, on behalf of herself and all                     :
  others similarly situated,                                     :
                                                                 :
                                               Plaintiff,        :          MEMORANDUM & ORDER
                                                                 :
                                      -against-                  :          13-cv-1417 (ENV) (CLP)
                                                                 :
  APPLE-METRO, INC., et al,                                      :
                                                                 :
                                               Defendants.       :
  -------------------------------------------------------------- x

  VITALIANO, D.J.


          Carlos Marin, Kenny Lebron, Martina Hanisch, and, separately, Shaunta Dove, brought

  these related collective actions against Apple-Metro Inc., a corporation made up of Applebee’s

  restaurants operating throughout New York City, Westchester and Rockland counties, along with

  their individual restaurant branches and a number of individual defendants, alleging violations of

  the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and New York Labor Law

  (“NYLL”) §§ 195, 215, and 650 et seq. On December 14, 2014, this Court affirmed a July 28,

  2014 Order of now Chief Magistrate Judge Cheryl L. Pollak granting, over objections,

  conditional class action certification in these two cases. See December 16, 2014 Order, Dkt. 86.




                                                          1
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 2 of 27 PageID #: 4398




  According to plaintiffs, 1,104 individuals have since opted in to one or both of the cases.1 See

  Pls.’ Partial Summ. J. Mem., Dkt. 277, at 2.

         Presently before the Court is a report and recommendation (“R&R”) issued by Judge

  Pollak recommending that the Court (1) grant in part and deny in part a motion for partial

  summary judgment on a subset of claims brought by the four named plaintiffs and sixty opt-in

  plaintiffs and (2) certify two proposed subclasses reflecting those claims. R&R at 111–12, Dkt.

  293. Having reviewed the R&R, defendants’ objections, plaintiffs’ responses, and all of the

  parties’ supplemental papers, the Court now adopts the R&R, with modification, as the opinion

  of the Court, but directs remand of the matter to Judge Pollak for further proceedings consistent

  with the Court’s modification of her recommendations.

                                             Background2


         On November 4, 2016, plaintiffs proceeded to move for partial summary judgment on a

  subset of claims brought by the four named plaintiffs and sixty opt-in plaintiffs. Pls.’ Mot. for

  Partial Summ. J., Dkt. 276. The motions were referred to Judge Pollak. See Oct. 13, 2016

  Order. Plaintiffs’ motions seek judgment on two claims brought under state law. First, plaintiffs

  claim that defendants improperly took a tip credit without providing notice as required under 12

  N.Y.C.R.R. §§ 146-1.3 and 146-2.2, and thus paid plaintiffs less than the minimum wage (the

  “minimum wage claims”). R&R at 9. Second, plaintiffs claim that defendants failed to


  1
    On January 21, 2014, the Court granted the parties’ joint motion to deem the Marin and Dove
  actions related given the identity of facts, witnesses, discovery and the underlying events.
  Although some of the claims brought in each complaint are different, the instant motion papers
  filed for each case are identical. Accordingly, for the sake of simplification, citations to the
  docket will be to the docket for Marin v. Apple-Metro, Inc., et al., 12-CV-5274.
  2
   Familiarity of the parties with the factual background and procedural history upon which the
  R&R rests is presumed, though facts pertinent to the instant motions will be highlighted here.


                                                   2
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 3 of 27 PageID #: 4399




  distribute proper wage notices as required by NYLL § 195(1)(a) and are therefore liable for

  statutory damages under NYLL § 198(1-b) (the “wage notice claims”). Id. For each claim,

  plaintiffs seek certification of a subclass. Id.

          After receiving the parties’ briefing, Dkts. 277, 284, 290, Judge Pollak heard oral

  argument on February 3, 2017. See Feb. 3, 2017 Minute Entry, Dkt. 292. On October 4, 2017,

  Judge Pollak issued her R&R, in which she recommended that 61 plaintiffs be granted summary

  judgment on the minimum wage claims, but that summary judgment be denied as to the

  remaining 3. R&R at 111–12. Judge Pollak also recommended that 36 plaintiffs be granted

  summary judgment on their wage notice claims, but that summary judgment be denied as to the

  remaining 28. Id. at 111. Finally, Judge Pollak recommended that plaintiffs’ two proposed

  subclasses be certified with slight modification. Id. at 112. The parties were given notice of

  time to object. Id. Defendants timely served their objections to the R&R on November 22,

  2017. Defs.’ Mem. in Supp. of Objs. (“Defs.’ Mem.”), Dkt. 302. Plaintiffs served their

  opposition to defendants’ objections on January 9, 2018. Pls.’ Mem. in Opp’n to Objs. (“Pls.’

  Mem.”), Dkt. 304.

          After reviewing the parties’ briefs, as well as additional letters filed by the parties in the

  interim, Dkts. 308, 311, 313, the Court held oral argument on July 17, 2018. See Tr., Dkt. 319.

  The parties were then granted leave to file post-oral argument briefs, which were filed on August

  13, 2018. Dkts. 321, 322. Defendants, however, took issue with a declaration appended to

  plaintiffs’ post-oral argument brief, and requested leave to file a motion to strike. Defs.’ Ltr.,

  Dkt. 324. Having been granted leave, defendants proceeded with their motion, and the parties

  filed their motion to strike briefs with the Court on November 9, 2018. Dkts. 326, 327, 328, 330.

  To top off the briefing, plaintiffs filed a letter informing the Court of supplemental authorities on




                                                     3
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 4 of 27 PageID #: 4400




  August 14, 2019, Dkt. 331, and defendants filed their response on September 6, 2019, Dkt. 335.

                                             Legal Standard


         In reviewing a report and recommendation of a magistrate judge, a district court “may

  accept, reject, or modify, in whole or in part, the findings or recommendations made by the

  magistrate judge.” 28 U.S.C. § 636(b)(1). Further, a district judge is required to “determine de

  novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

  Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1); Arista Records, LLC v. Doe 3, 604 F.3d 110,

  116 (2d Cir. 2010). But, as to “those portions of the report to which no timely objection has been

  made, a district court need only satisfy itself that there is no clear error on the face of the record”

  in order to accept it. Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

  (S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL

  2001439, at *4 (S.D.N.Y. July 8, 2009)).

                                                Discussion


  I.     Motion to Strike

         In support of the arguments advanced in their post-oral argument brief, plaintiffs have

  proffered the Declaration of M. Patricia Smith, who served as the New York State Commissioner

  of Labor from 2007 to 2010. Pls.’ Post-Oral Arg. Mem., Dkt. 322, Ex. 1. They attached the

  Smith Declaration, plaintiffs say, to help the Court interpret 12 N.Y.C.R.R. §§ 146-1.3 and 146-

  2.2, regulations that former Commissioner Smith claims to have played a role in adopting.3 Pls.’

  Mot. to Strike Mem., Dkt. 328, at 1–2. Defendants argue that the Court should strike the Smith



  3
   Because 12 N.Y.C.R.R. §§ 146-1.3 and 146-2.2 became effective after Commissioner Smith
  moved on from her role as commissioner, the parties dispute the extent of her involvement.


                                                     4
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 5 of 27 PageID #: 4401




  Declaration because, among other reasons, it is untimely under Federal Rule of Civil Procedure

  26, and, in any event, it is not admissible either as evidence or as part of the regulatory history.

  Defs.’ Mot. to Strike Mem., Dkt. 327, at 5–8. In a cat and mouse response, plaintiffs firmly state

  what the Smith Declaration is not, but offer no explanation, other than their fiat, as to why it is

  properly before the Court: “Commissioner Smith is not a factual witness,” plaintiffs advise, but

  rather “[h]er declaration clarifies that the Court should interpret the regulation the way that

  Plaintiffs propose . . . .” Pls.’ Mot. to Strike Mem. at 2.

         Plaintiffs’ chameleon-like characterization of the Smith Declaration as some form of

  hybrid between an expert opinion and a component of the regulatory history falls flat. Neither

  characterization leads to the consideration of the declaration for the purpose coveted by

  plaintiffs. To the extent the Smith Declaration should be construed as an expert opinion, this

  violates the clear rule prohibiting experts from supplying legal opinions or conclusions. See In

  re Initial Pub. Offering Sec. Litig., 174 F. Supp. 2d 61, 64 (S.D.N.Y. 2001) (citing cases); see

  also State of New York v. Shalala, No. 93-CIV-1330 (JFK), 1996 WL 87240, at *6 (S.D.N.Y.

  Feb. 29, 1996) (granting motion to strike affidavits intended to provide “background information

  and explain complex issues” in review of agency regulations).4 To the extent the Smith

  Declaration should be construed as a component of the regulatory history, plaintiffs have cited

  no authority for the notion that the regulatory history includes statements made by agency

  officials after they are no longer associated with that agency. This is not surprising, as courts

  have long recognized that agencies may change their interpretations over time. See, e.g.,



  4
   Furthermore, if the declaration should be considered that of an expert witness, defendants
  would have been entitled to expert discovery on its contents. See, e.g., Brennan v. N.Y.C. Bd. of
  Educ., 260 F.3d 123, 130 & n.4 (2d Cir. 2001). They were granted no such opportunity, which
  would bar its proffer here even if the opinion was otherwise admissible.


                                                     5
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 6 of 27 PageID #: 4402




  Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 863, 104 S. Ct. 2778, 2792,

  81 L. Ed. 2d 694 (1984) (“An initial agency interpretation is not instantly carved in stone.”);

  Terrace Court, LLC v. New York State Div. of Hous. & Cmty. Renewal, 18 N.Y.3d 446, 453, 940

  N.Y.S.2d 549, 963 N.E.2d 1250 (2012) (noting that an agency may change an interpretation if it

  offers an adequate explanation). An advanced degree in logic is not required to deduce that a

  hybrid form of two proffers that fail to secure judicial consideration cannot succeed in their

  stead. The motion to strike is granted, and the Smith Declaration will not be considered in the

  review of Judge Pollak’s R&R.

  II.    Threshold Objections5

         A.      Dove Pleadings

         Based on both the law of the case doctrine and the general standard for pleadings, Judge

  Pollak rejected defendants’ claim that the Dove complaint failed to adequately plead the

  minimum wage and wage notice claims. R&R at 20–25. Defendants object on both theories.

  Def.’s Mem. at 6–9.

         Absent prejudice, compliance with Rule 8 satisfies the rules of the road and puts to rest

  other technical objections. As must be understood, Rule 8(a) requires “factual allegations that

  are sufficient to ‘give the defendant fair notice of what the . . . claim is and the grounds upon

  which it rests.’” Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 182 (2d Cir. 2012)

  (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965, 167 L.Ed.2d

  929 (2007)). “The failure in a complaint to cite a statute, or to cite the correct one, in no way


  5
   These objections come dangerously close mere regurgitation of previous arguments made to the
  magistrate judge, which would foreclose de novo review. See LG Capital Funding, LLC v. On4
  Commc’ns, Inc., No. 16-CV-6943 (ENV) (RER), 2018 WL 4583486, at **3–4 (E.D.N.Y. Sept.
  25, 2018). Nevertheless, since the Court finds that the objections are without merit even upon de
  novo review, the point is academic and need not be decided.


                                                    6
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 7 of 27 PageID #: 4403




  affects the merits of a claim. Factual allegations alone are what matters.” Townsend v. Benjamin

  Enterprises, Inc., 679 F.3d 41, 57 (2d Cir. 2012) (Albert v. Carovano, 851 F.2d 561, 571 n.3 (2d

  Cir. 1988) (en banc)).

         Defendants argue that they had no notice of the minimum wage and wage notice claims,

  but, as Judge Pollak correctly determined, the factual allegations comprising these claims are

  present in the Dove complaint. R&R at 21–24. Pertinently to the minimum wage claims, the

  complaint alleges that defendants “failed to pay [Dove] . . . the minimum hourly required rate of

  pay per hour worked” and took “credit for an inaccurate amount of her tips.” Dove Compl., Dkt.

  15 (Dove), ¶ 71. As for the wage notice claims, it also alleges that “defendants failed to provide

  Plaintiff and Class Action Plaintiffs with proper pay stubs/wage statements” in “violation of

  Labor Law § 195.” Id. at ¶¶ 174, 176.

         It is of no moment that the complaint refers only to § 195 generally and to “pay

  stubs/wage statements” rather than “wage notice.” See Defs.’ Mem. at 8. Defendants’ argument

  that this did not provide fair notice is undercut by the fact that defendants pleaded affirmative

  defenses to these claims. See Def.’s Ans., Dkt. 16 (Dove), ¶¶ 18–19. Similarly, that the

  complaint does not itemize each and every requirement under § 195(1)(a) is also unavailing, as

  courts do not require such granular specificity in pleading such claims. See Mendez v. U.S.

  Nonwovens Corp., 2 F. Supp. 3d 442, 457–58 (E.D.N.Y. 2014) (finding general allegation that

  defendants never provided plaintiffs with a wage notice under § 195(1)(a) to be sufficient).

  Therefore, the Court finds that the Dove complaint sufficiently pleaded minimum wage and

  wage notice claims, and defendant’s objections are overruled.6


  6
    Because the Court finds that the Dove complaint has properly pleaded wage notice and
  minimum wage claims, it need not reach defendants’ law of the case objection since the “law of
  the case” would not tie a court’s hands in such circumstances.


                                                   7
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 8 of 27 PageID #: 4404




          B.      Opt-In Plaintiff Standing

          Defendants next threshold objection is to Judge Pollak’s finding that the opt-in plaintiffs

  have standing to bring claims under NYLL. Defs.’ Mem. at 9. Specifically, defendants contend

  that the opt-in plaintiffs do not have standing to bring NYLL claims because the notice and

  consent forms clearly indicated they were opting in to the federal claims alone. Id.

          But, as Judge Pollak found, there is little doubt that opt-in plaintiffs intended to join both

  the federal and state law claims. R&R 28–29. The notice form repeatedly alleges that

  defendants violated both “federal and state law,” and the consent form specifically states, “I

  consent to join in one or both of the above collective action(s) . . . and authorize [plaintiffs’

  counsel] to act on my behalf in all matters relating to this action . . . .” See Pls.’ Ltr., Dkt. 91,

  Exs. A, B (emphasis added).

          Defendants cling to a single section of the notice warning that if opt-in plaintiffs do not

  return the consent form by a certain date, they may “not be allowed to participate in the federal

  law portion of this lawsuit.” Defs.’ Mem. at 10. Having reviewed the notice and consent forms

  in their entirety, the Court is not convinced that this single reference somehow severs the state

  law claims. Defendants also cannot seriously contend that they would be prejudiced by the

  inclusion of the opt-in plaintiffs’ state law claims. See Defs.’ Mem. at 11. Unlike in the case

  offered by defendants, the notice and consent forms here made no suggestion that the state law

  claims would not be included. Compare Briceno v. USI Services Group, Inc., No. 09-CV-4252,

  2016 WL 324964, at *5 (E.D.N.Y. Jan. 26, 2016) (finding defendants would be prejudiced

  because the notice stated “[t]his Notice relates only to the Fair Labor Standards Act claims”). As

  a consequence, the Court finds that the opt-in plaintiffs opted in to both the federal and state law

  claims, and this objection is overruled.




                                                     8
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 9 of 27 PageID #: 4405




          C.       Prematurity

          As for the last of the three, defendants contend that Judge Pollak erred in finding that

  plaintiffs’ motion for summary judgment was not premature. Defs.’ Mem. at 12. Specifically,

  defendants contend that all relevant discovery relating to the minimum wage and wage notice

  claims had not been exchanged, and they sought additional discovery to search for written wage

  notices and “to determine whether actual notice of the tip credit was given and/or whether

  Defendants can properly evoke the affirmative defense.” Id. Again, defendants’ contention is

  without merit.

          So there is no misunderstanding, it must be emphasized that defendants do not argue that

  no discovery has been conducted, but rather that they should be allowed to conduct additional

  discovery. See Desclafani v. Pave-Mark Corp., 06-CV-4639 (HBP), 2008 WL 3914881, at *7

  (S.D.N.Y. Aug. 22, 2008) (noting “a critical distinction” between these two requests). Under

  Federal Rule of Civil Procedure 56(d), in order to successfully stay a motion for summary

  judgment to conduct additional discovery, the non-movant must “file an affidavit explaining (1)

  what facts are sought and how they are to be obtained, (2) how those facts are reasonably

  expected to create a genuine [dispute] of material fact, (3) what effort the affiant has made to

  obtain those facts, and (4) why [those efforts were] unsuccessful[.]” DeRosier v. Czarny, No.

  5:18-CV-0919 (GLS) (DEP), 2019 WL 4697504, at *5 (N.D.N.Y. May 24, 2019) (quoting

  Hudson River Sloop Clearwater, Inc. v. Dep’t of Navy, 891 F.2d 414, 422 (2d Cir. 1989)), report

  and recommendation adopted, No. 5:18-CV-919 (GLS) (DEP), 2019 WL 4691251 (N.D.N.Y.

  Sept. 26, 2019). Failure to file an affidavit “‘is itself sufficient grounds to reject a claim that the

  opportunity for discovery was inadequate.’” Lunts v. Rochester City Sch. Dist., 515 F. App’x 11,

  13–14 (2d Cir. 2013) (quoting Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir.




                                                     9
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 10 of 27 PageID #: 4406




   1994)).

             Defendants’ request may be rejected solely on the basis that they never filed an affidavit.

   Burlington Coat Factory Warehouse Corp. v. Esprit De Corp., 769 F.2d 919, 927–28 (2d Cir.

   1985) (“A memorandum is not a substitute for an affidavit.”). But more significantly, defendants

   still have not provided an adequate explanation for their failure to seek discovery relating to the

   minimum wage and wage notice claims. As noted above, while defendants hide behind their

   “we didn’t get notice of their claims” cry of foul, they did interpose affirmative defenses to the

   very same claims. Indeed, they were entitled to discovery on those defenses which would have

   provided the very discovery they now lament they did not get. That was a strategic choice

   defendants made then which does not afford a basis for objection now. As a consequence, this

   final threshold objection is also overruled.

   III.      Affirmative Defense

             A.     Retroactivity in the Nature of Statutory Revision

             Defendants object to Judge Pollak’s finding that they have no recourse to the affirmative

   defense in NYLL § 198(1-b). Defs.’ Mem. at 14. The affirmative defense shields employers

   from liability “for violation of [§ 195(1)(a)]” if they can show either “complete and timely

   payment of all wages” or that they “reasonably believed in good faith that [they were] not

   required to provide the employee with notice.” NYLL § 198(1-b). Defendants argue that the

   affirmative defense provides a “complete defense” to both the wage notice claims and minimum

   wage claims. Id. at 18. But, Judge Pollak found that, as a matter of law, defendants had no

   recourse to the defense because it did become effective until February 27, 2015 and there is no

   indication that the Legislature intended it to apply retroactively. R&R at 43–46.

             Defendants maintain that Judge Pollak erred in finding that the amendment did not apply




                                                     10
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 11 of 27 PageID #: 4407




   retroactively to April 9, 2011, when the original language of NYLL § 198(1-b) became effective,

   because the amendment merely fixed a typographical error. Defs.’ Mem. at 16–18. Plaintiffs

   dispute this. Resorting to legislative history and case law, plaintiffs argue that retroactive

   applications are disfavored in New York, and such an interpretation is not warranted here. Pls.’

   Mem. at 23–28. Review on this disputed point is de novo.

          Though telling half a tale, plaintiffs correctly characterize the approach taken by New

   York courts in construing legislative enactments. The Second Circuit has made clear that

   “‘retroactive operation of statutes is not favored by [New York] courts’ and it ‘takes a clear

   expression of the legislative purpose to justify a retroactive application.’” Gold v. New York Life

   Ins. Co., 730 F.3d 137, 143 (2d Cir. 2013) (quoting Majewski v. Broadalbin-Perth Cent. School

   Dist., 91 N.Y.2d 577, 584, 673 N.Y.S.2d 966, 696 N.E.2d 978 (1998)). When a statutory

   amendment has a remedial intent, however, retroactive application may be appropriate “in order

   to effectuate its beneficial purpose.” In re Gleason (Michael Vee, Ltd.), 96 N.Y.2d 117, 122, 726

   N.Y.S.2d 45, 749 N.E.2d 724 (2001) (applying amendments retroactively because they were

   intended to “clarify what the law was always meant to do and say”). In any case, to determine

   legislative purpose under New York law, courts must first look to the text of the legislation, and

   if that fails, then to the legislative history. Gold, 730 F.3d at 143. Defendants’ cry of scrivener’s

   error fits comfortably within these collective interpretive confines.

          When the bill that enacted § 198(1-b) was originally passed, the language of the bill as

   drafted provided a defense to violations “of paragraph (d) of subdivision one of section one

   hundred ninety-five of this article . . . .” See NYLL § 198(1-b) (eff. Apr. 9, 2011). But in 2015,

   it was amended to refer to a violation of paragraph (a). See NYLL § 198(1-b) (eff. Feb. 27,

   2015). Looking to the text of the 2015 enactment, there is no express reference to retroactivity




                                                    11
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 12 of 27 PageID #: 4408




   or a remedial purpose. See 2014 A.B. 8106-C, Ch. 537. But, crucially, the original text of the

   affirmative defense read, as enacted by Senate Bill 8380, simply makes no sense. See 2010 S.B.

   8380, Ch. 564. Paragraph (d) of § 195(1) protects employers from liability for violations that

   stem from the New York Department of Labor’s (“NYDOL”) own actions. See NYLL §

   195(1)(d) (“An employer shall not be penalized for errors or omissions in the non-English

   portions of any notice provided by the commissioner.”). Plainly, the language as drafted is

   metaphysically incapable of violation, and Senate Bill 8380’s creation of an affirmative defense

   to the impossible violation would be pointless. This suggests that the reference to paragraph (d)

   was in error. See A. Scalia & B. Garner, READING LAW: THE INTERPRETATION OF LEGAL TEXTS

   234–35 (2012) (Under the absurdity doctrine, courts may correct an apparent drafters’ error that

   “produces a disposition that makes no substantive sense (a so-called evaluative absurdity) . . . .”);

   cf. Anonymous v. Molik, 32 N.Y.3d 30, 37, 84 N.Y.S.3d 414, 109 N.E.3d 563 (2018) (“In

   interpreting statutory language, ‘all parts of a statute are intended to be given effect’ and ‘a

   statutory construction which renders one part meaningless should be avoided.’” (quoting

   Rocovich v. Consol. Edison Co., 78 N.Y.2d 509, 515, 577 N.Y.S.2d 219, 583 N.E.2d 932

   (1991))). When the plain language of the statute creates an absurdity, a court construing it must

   turn to the statute’s legislative history.

           Looking to the bill jacket of Assembly Bill 8106-C,7 there is at least one reference to the

   remedial nature of the amendment. In a letter to the Governor from one of the bill’s sponsors, it


   7
     A bill jacket comprises an official compilation of materials that accompanies a bill on its life
   from legislative action through executive action and is intended by the Legislature and the
   Governor to be an official history of the bill’s enactment, explain its purposes and provides
   insight into its language. See William H. Manz, The Citation Practices of the New York Court of
   Appeals: A Millennium Update, 49 BUFF. L. REV. 1273, 1288 (2001); see also Ortiz v. CIOX
   Health LLC, 386 F. Supp. 3d 308, 315 (S.D.N.Y. 2019) (“The New York Court of Appeals
   commonly relies on submissions included in the Bill Jacket as a source of legislative history.”).


                                                     12
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 13 of 27 PageID #: 4409




   states that the bill “corrects some technical errors with the original bill that could cause

   confusion in the courts when interpreting the law.” New York Bill Jacket, 2014 A.B. 8106-C,

   Ch. 537, at 6. While not particularly specific, this acknowledgment weighs strongly in favor of

   finding a remedial purpose. More telling, however, is the Senate sponsor’s supporting

   memorandum for Senate Bill 8380, which, when enacted, originated the affirmative defense. See

   New York Bill Jacket, 2010 S.B. 8380, Ch. 564. The memorandum states that the bill provides

   “two affirmative defenses” under the heading “Employer Violations of Wage Stub and Notice

   Requirements.” Id. at 6. Reading the text of Senate Bill 8380 as written, all of the wage stub

   and notice requirements are in paragraph (a); none are in paragraph (d). See 2010 S.B. 8380, Ch.

   564. Obviously, then, the defense was intended to apply to violations of § 195(1)(a), and the

   amendment changing the reference from paragraph (d) to paragraph (a) was remedial in nature;

   indeed, it was merely a revision to catch a drafting error that slipped notice in 2011.

          Given the plain language of the legislative sponsor submissions to the bill jackets of the

   two relevant enactments that put the affirmative defense in place, plaintiffs cannot dispute the

   countervailing import of this legislative history, but, they nonetheless urge the Court to find

   against retroactive application by citing to cases holding that the 2015 amendment to § 198(1-b)

   is not retroactive. Pls.’ Post-Oral Arg. Mem. at 9. Yet, those cases hold only that the

   amendments to the statutory penalties found in § 198(1-b) are not retroactive. See, e.g., Saldana

   v. New Start Grp., Inc., No. 14-CV-4049 (CBA) (RLM), 2016 WL 3683530, at *1 (E.D.N.Y.

   July 6, 2016) (applying the original $2500 statutory damages ceiling rather than the amended

   $5000 ceiling). For whatever value these decisions might have, standing in greater

   counterweight is the one decision that has actually considered whether the amendment to the

   affirmative defense in § 198(1-b) should apply retroactively, which found that it should. Hicks v.




                                                     13
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 14 of 27 PageID #: 4410




   T.L. Cannon Mgmt. Corp., No. 13-CV-06455 (EAW), 2018 WL 2440732, at *7 (W.D.N.Y. Mar.

   13, 2018).8

          Given this factual framework and utilizing the tools of statutory construction recognized

   by New York law, the Court concludes that the affirmative defenses in § 198(1-b) were made to

   apply retroactively; that is, the 2015 amendment in this regard was intended as a revision in

   order to conform the language to the original intent of the 2011 enactment. Accordingly, the

   R&R is modified to reflect this Order.

          B.      Establishing the Defense

          The affirmative defense applies if defendants can show that they either (1) made

   complete and timely payment of all wages due or (2) reasonably believed in good faith that it

   was not required to provide the employee with notice. Defendants contend that they can satisfy

   both theories. Defs.’ Mem. at 18. Plaintiffs, on the other hand, argue that, even if the defense

   applies, defendants can satisfy neither. Pls.’ Mem. at 18–20.

          Disposing with the second theory of defense first, the Court notes that defendants seem to

   misunderstand this portion of the affirmative defense. Defendants point to a declaration showing

   they tried in good faith to comply with the notice requirements under § 195(1)(a). Defs.’ Mem.

   at 18–19. But, the affirmative defense applies not when the employer has a good faith belief it

   complied with § 195(1)(a)’s notice requirements; rather, it applies when the employer has a good

   faith belief “that it was not required to.” NYLL § 198(1-b) (emphasis added); see also Jindan



   8
     In finding that the affirmative defense applies retroactively, the court in Hicks relied on the
   history of Assembly Bill 3090, which proposed a similar amendment to Assembly Bill 8106-C,
   but never passed. Hicks, 2018 WL 2440732, at *7. Because Assembly Bill 3090 never passed,
   plaintiffs and defendants disagree as to whether the Court should consider it. In any event, the
   Court has found the legislative history of the bills that did pass sufficient, so it need not consider
   the significance of Assembly Bill 3090.


                                                     14
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 15 of 27 PageID #: 4411




   Wu v. Nat.’l Tofu Rest. Corp., No. 16-cv-3613, 2018 WL 1009274, at *7 (E.D.N.Y. Feb. 20,

   2018) (no reasonable juror could find that defendants reasonably believed in good faith they

   were not required to furnish wage notices when they “did not consult an attorney or other expert,

   or attend any trainings to learn about their labor law obligations”). Under this standard, the fact

   defendants knew § 195(1)(a) applied to them—and attempted to comply with it—fatally weighs

   against this theory of defense, not in favor. This theory, therefore, is no refuge for defendants.

          The first affirmative defense theory advanced by defendants, however, tells quite a

   different story and certainly impels a different conclusion. Plaintiffs conceded at oral argument

   that defendants paid all wages owed if one assumes that “no one was not paid for off the clock

   time” and “the tip credit notice was correct.” See Tr. at 29:13–21. While the claims for off-the-

   clock time are still pending, Tr. at 29:7–10, plaintiffs believe, and Judge Pollak agreed, that the

   defense of “complete and timely payment” is foreclosed because of defendants’ inability to

   establish that they complied with the tip credit notice requirements of §§ 146-1.3 and 146-2.2.

   Pls.’ Mem. at 18–19. Regardless of whether defendants ultimately prevail on the facts, contrary

   to plaintiffs’ arguments and the findings of the R&R, the defense of “complete and timely

   payment” is most certainly not foreclosed.

          Plaintiffs, to be sure, sketch a very neat argument for liability as a matter of law, focusing

   first on § 146-1.3, which states that employers may take a tip credit only if “the employee has

   been notified of the tip credit as required in section 146-2.2.” 12 N.Y.C.R.R. § 146-1.3. Section

   146-2.2, in turn, specifies various written notice requirements, including notice of the tip credit.

   12 N.Y.C.R.R. § 146-2.2. Thus, plaintiffs argue that even if they were actually paid all wages

   owed, defendants must be deemed to have underpaid plaintiffs as a matter of law because they

   did not comply with §§ 146-1.3 and 146-2.2, and are, therefore, not entitled to use the




                                                    15
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 16 of 27 PageID #: 4412




   affirmative defense of “complete and timely payment.” Pls.’ Mem. at 18–19. This argument, of

   course, runs afoul of the finding that the affirmative defense of “complete and timely payment”

   under § 195(1)(a) applies retroactively, pursuant to the 2015 amendment, to April 9, 2011.

   Consequently, if defendants can show that they actually paid plaintiffs all wages owed, they have

   established a complete defense to both the wage notice and the minimum wage claims unless

   there is some other legal impediment to advancing it.

           Here, there do not appear to be any. First, the minimum wage claims for violations of §§

   146-1.3 and 146-2.2 are covered under the affirmative defense. As other courts have observed,

   §§ 146-1.3 and 146-2.2 were promulgated by NYDOL to carry out the requirements set for in §

   195(1)(a). Hicks v. T.L. Cannon Mgmt. Corp., No. 13-CV-06455 (EAW), 2018 WL 2440732, at

   *7 (W.D.N.Y. Mar. 13, 2018); see also Carvente-Avila v. Chaya Mushkah Rest. Corp., No. 12-

   CV-5359 (KBF), 2016 WL 3221141, at *2 (S.D.N.Y. Mar. 1, 2016). Therefore, an affirmative

   defense to violations of § 195(1)(a) would naturally apply to violations of §§ 146-1.3 and 146-

   2.2 as well. See NYLL § 198(1-b) (providing a defense to “violation of [§195(1)(a)]”).

           Second, it would be absurd if use of the affirmative defense were contingent on proper

   notice of the tip credit. The affirmative defense is meant to shield employers from liability for

   failure to provide sufficient notice, including notice of the tip credit, when employees actually

   receive all wages due. Thus, a defense to insufficient wage notice cannot itself depend on the

   ability of the defendant asserting the defense to establish the sufficiency of the wage notice.

   That is the sophistry that lies at the core of plaintiffs’ argument and lights the path to its

   rejection.

           Only two courts appear to have considered this issue, and, helpfully, both agree that the

   affirmative defense of “complete and timely payment” of wages is a complete affirmative




                                                     16
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 17 of 27 PageID #: 4413




   defense without showing compliance with the tip credit notice requirements of §§ 146-1.3 and

   146-2.2. First, in Ahmed v. Morgans Hotel Grp. Mgmt., LLC, the defendant moved for summary

   judgment on plaintiff’s minimum wage claim based on evidence that plaintiff was always paid at

   least minimum wage if tips were included. 54 Misc.3d 1220(A), 55 N.Y.S.3d 691, at **3–4

   (N.Y. Sup. Ct. 2017), aff’d sub nom. Ahmed v. Morgan’s Hotel Grp. Mgmt., LLC, 160 A.D.3d

   555, 74 N.Y.S.3d 546 (N.Y. App. Div. 2018). The plaintiff there argued that tips should not be

   included for purposes of the affirmative defense because defendant did not comply with the

   notice requirement under §§ 146-1.3 and 146-2.2. Id. at *4. But, the court rejected the

   plaintiff’s argument, explaining that the affirmative defense was intended to “protect employers

   from a mere technical violation of the notice provision” and further that “if the employee

   suffered no actual injury as a result of not being given the notice, there is no liability.” Id. The

   court ultimately held that § 198(1-b) “provide[d] a complete defense to plaintiff’s claim.” Id.

   Then, in Hicks v. T.L. Cannon Mgmt. Corp., the court cited Ahmed favorably and denied

   plaintiffs’ motion for summary judgment, finding that the affirmative defense could apply even if

   defendants took a tip credit to which they were not entitled. No. 13-CV-06455 (EAW), 2018

   WL 2440732, at *8 (W.D.N.Y. Mar. 13, 2018). The Hicks court noted that, upon further

   discovery, defendants “could show that they were entitled to take the tip credit, or that they had

   otherwise paid all wages to which Plaintiffs were entitled.” Id. (emphasis added).

          In response, plaintiffs argue that Ahmed is distinguishable because the notice defect there

   was what the court called “a mere technical violation,” whereas here the defect is “an actual

   substantive violation of law.” Pls.’ Mem. at 23 (emphasis in original). In Ahmed, the employer

   failed to tell its employees that if the sum of their wages and tips did not add to the minimum

   wage, it would make up the difference. Ahmed, 54 Misc.3d 1220(A) at **3–4. Plaintiffs liken




                                                    17
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 18 of 27 PageID #: 4414




   this to a harmless error like the misspelling of the employer’s name or the misstatement of its

   address. Pls.’ Mem. at 23. By contrast, plaintiffs submit that the error here—the inaccurate

   statement of wage rates—is actually harmful. Id.

          Although plaintiffs latch on to the obvious difference between the violation in Ahmed and

   the one they charge here, these differences and distinctions are insignificant from the perspective

   of statutory construction. Substantively, § 146-2.2 requires employers to notify tipped

   employees they will cover deficiencies presumably for the same reason it requires notice of

   accurate wage rates: so employees know whether they are being paid enough. It is unclear how

   failing to tell employees they have a right to additional pay if they do not make enough tips is

   harmless when compared to providing them with accurate rates.

          Of course, just because notice of the tip credit is immaterial to whether the affirmative

   defense applies does not mean plaintiffs cannot ultimately prevail. Indeed, plaintiffs claim that

   defendants failed to pay them for time worked off the clock, see Tr. at 29:7–21, and plaintiffs

   may prove those claims yet. But, beyond that, since the Court has now found that the statutory

   revision is retroactive, the affirmative defense is not barred to defendants as a matter of law, and

   there is now an open question of material fact as to its applicability here. Accordingly, summary

   judgment on both the wage notice and minimum wage claims for violations after April 9, 2011

   must be denied, and the R&R, which found differently, is modified as reflected in this Order.

   IV.    Plaintiffs Hired Before April 9, 2011

          While the Court has determined that summary judgment must be denied as to plaintiffs

   hired after April 9, 2011, Judge Pollak also recommended granting summary judgment on the

   minimum wage claims of three plaintiffs who were hired before April 9, 2011—Stephanie

   Persaud, Mark Kennedy and Erica Schmid. R&R at 47, 79. Because NYLL did not provide a




                                                    18
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 19 of 27 PageID #: 4415




   remedy for wage notice violations prior to April 9, 2011, these three plaintiffs cannot recover for

   wage notice claims under § 198(1-b), but defendants also cannot resort to the affirmative defense

   in reply to their minimum wage claims to the extent they seek recovery for violations that pre-

   date April 9, 2011. See Moore v. United States, 318 F. Supp. 3d 188, 192–93 (D.D.C. 2018)

   (holding that statute annulling affirmative defense did not apply when underlying conduct

   occurred before it became effective). Nevertheless, that still leaves defendants’ objections to

   Judge Pollak’s findings with respect to those claims.

          Defendants’ make three primary objections. First, they object to the definition of “hourly

   overtime rate of pay,” contending that the Court should use a different definition that would

   show 25 plaintiffs were provided accurate notice. Defs.’ Mem. at 32–34. Second, they object to

   Judge Pollak’s finding that only written notice of the tip credit, rather than actual notice, is

   sufficient to comply with §§ 146-1.3 and 146-2.2. Defs.’ Mem. at 22–31. Third, adding yet

   another wrinkle, because claimant Schmid was hired before January 1, 2011, §§ 146-1.3 and

   146-2.2 do not apply to her claims to the extent they seek recovery for violations that pre-date

   January 1, 2011. R&R at 53. Consequently, defendants lodge a separate objection to Judge

   Pollak’s recommendation with respect to her minimum wage claim, arguing that there were no

   notice requirements at all before January 1, 2011. Defs.’ Mem. at 34–36.

          The first and third of these objections are new arguments. In their original brief,

   defendants focused on only the definition of the regular rate of pay and made no contention as to

   the definition of the overtime rate. See Defs.’ Partial Summ. J. Mem., Dkt. 128, at 22

   (defendants “concede for purposes of this motion only that they did not list some of the proper

   overtime rates on Moving Plaintiffs’ forms.”). Furthermore, defendants made no mention of

   Schmid or the grounds for denying her relief in their original brief. Courts in this circuit have




                                                     19
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 20 of 27 PageID #: 4416




   held that “a litigant is not allowed to oppose a magistrate [judge]’s Report and Recommendation

   by suddenly asserting new arguments that were not presented to the magistrate [judge]

   originally.” Frankel v. Citicorp Ins. Servs., Inc., No. 11-CV-2293 (NGG) (RER), 2015 WL

   6021534, at *3 (E.D.N.Y. Oct. 14, 2015) (quoting Kennedy v. Adamo, No. 1:02-CV-01776

   (ENV) (RML), 2006 WL 3704784, at *1 (E.D.N.Y. Sept. 1, 2006)) (collecting cases). While the

   Court has discretion to consider new evidence or arguments when reviewing an objection to an

   R&R, see id., defendants have offered no reason for the Court to do so. Accordingly, the Court

   reviews Judge Pollak’s findings on these two issues for clear error and finds none.

          Defendants’ remaining objection properly raises an issue, which must be considered de

   novo. Defendants contend that, under §§ 146-1.3 and 146-2.2, actual notice is all that is required

   to take a tip credit, and further that they have produced evidence creating an issue of fact as to

   actual notice, thereby defeating summary judgment. Defs.’ Mem. at 28–31. Plaintiffs neither

   contest nor concede that defendants are able to show actual notice, but vigorously deny that

   actual notice is sufficient, citing to the determinations made by Judge Pollak. Pls.’ Mem. at 28–

   33.

          As previewed earlier, § 146-1.3 makes no reference to written notice, but requires notice

   “of the tip credit as required in section 146-2.2,” which does impose a written notice

   requirement. See 12 N.Y.C.R.R. § 146-1.3. In particular, § 146-2.2 provides: “Prior to the start

   of employment, an employer shall give each employee written notice of . . . the amount of tip

   credit, if any, to be taken from the basic minimum hourly rate . . . .” 12 N.Y.C.R.R. § 146-2.2.

          The cross reference did not go unnoticed. Judge Pollak found that § 146-1.3, through its

   reference to § 146-2.2, makes written notice a prerequisite for taking a tip credit. R&R at 69–73.

   Most courts that have considered this issue have found the same. See, e.g., Hernandez v. Jrpac,




                                                    20
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 21 of 27 PageID #: 4417




   Inc., No. 14 Civ. 4176 (PAE), 2016 WL 3248493, at *25 (S.D.N.Y. June 9, 2016). But,

   defendants argue that the position of NYDOL itself is that reference to § 146-2.2 is solely

   intended to describe the type of notice required, not its form. Defs.’ Mem. at 25. And to support

   this argument, defendants cite to a March 4, 2015 opinion letter issued by NYDOL General

   Counsel Pico Ben-Amotz, (the “Ben-Amotz letter”), Dkt. 287-16.

               Judicial opinion on the letter is scant. Many of the opinions finding written notice to be

   required were issued before the letter, see, e.g., Hart v. Rick’s Cabaret Intern, Inc., 60 F. Supp.

   3d 447, 455 (S.D.N.Y. 2014), and most that have been issued since either do not consider the

   letter or sidestep the issue entirely. See, e.g., Garcia v. Saigon Market LLC, No. 15-CV-9433,

   2019 WL 4640260, at *9 (S.D.N.Y. Sept. 24, 2019) (questioning provenance of the letter, but

   finding that even under its terms defendants did not provide adequate notice). Apparently, the

   only other opinion to fully consider the letter on the merits is Carvente-Avila v. Chaya Mushkah

   Restaurant Corp., No. 12-CV-5359 (KBF), 2016 WL 3221141 (S.D.N.Y. Mar. 1, 2016).9 There,

   the Carvente-Avila court found that the letter was entitled to deference, and consequently, that §

   146-1.3 does not require written notice. Id. at *2. As a result, as a preliminary but fundamental

   question, it must be determined what deference, if any, must be accorded to the Ben-Amotz

   letter.10


   9
     Plaintiff notes that the court in Hicks considered the letter negatively because it was written in
   response to its holding in an earlier opinion. Pls.’ Supp. Mem., Dkt. 311, at 5. Although the
   Hicks court did express some discomfort with the fact that the letter had been issued in response
   to an earlier opinion in the case, it did not ultimately rule on whether it should be granted
   deference. Hicks, 2018 WL 2440732, at **9–10.
   10
     Defendants have also attached a letter from James Rogers, Deputy Commissioner for Worker
   Protection for NYDOL, providing the same opinion. Defs.’ Mem. at 26. Plaintiffs argue that the
   Court should not consider this letter because it was not raised before Judge Pollak. Pls.’ Mem. at
   31. Because the Court finds the Ben-Amotz letter sufficient, it need not consider these additional
   materials.


                                                       21
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 22 of 27 PageID #: 4418




           The Ben-Amotz letter’s stated purpose is to “summarize the Department of Labor’s

   (DOL) interpretation of the intersection of the tip credit and notice of pay rules in 12 N.Y.C.R.R

   §§ 146-1.3 and 146-2.2.” Ben-Amotz letter at 1. According to the letter, NYDOL’s position is

   that employers are eligible to claim the tip credit even without written notice, so long as the

   employer can show “compliance with all of the other minimum wage requirements and that their

   employees understood the manner in which the employer took the tip credit.” Id. at 2. It

   provides three rationales for this interpretation. First, it notes that the plain language of § 146-

   1.3 does not specifically require written notice, and if such a requirement existed, it “would be

   explicit in the regulation.” Id. at 2. Second, it explains that while § 146-2.2 requires written

   notice, the penalty for failing to provide such notice is not loss of the tip credit, but a civil

   penalty under NYLL § 218.11 Id. Finally, it states that its interpretation is compelled by “the

   need to prevent unintended consequences,” namely “an unjustified windfall for employees that

   have actual notice of their employer’s tip credit practices.” Id. Powerfully, the letter concludes

   that this interpretation provides “a sufficiently strong incentive to employers to comply with

   written notice requirements . . . without being unnecessarily punitive to those employers that do

   not provide the required written notice . . . .” Id.

           The Ben-Amotz letter does work a sea change. District courts construing this regulatory

   language beforehand did so unaided by administrative interpretation of that language. The

   change in posture is extremely significant because New York courts hold that “[t]he construction

   given to statutes and regulations by the agency responsible for their administration, ‘if not

   irrational or unreasonable,’ should be upheld.” Samiento v. World Yacht Inc., 10 N.Y.3d 70, 79,


   11
     NYLL § 218 provides that the Commissioner may penalize violations “in an amount not to
   exceed one thousand dollars for a first violation, two thousand dollars for a second violation or
   three thousand dollars for a third or subsequent violation.”


                                                      22
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 23 of 27 PageID #: 4419




   854 N.Y.S.2d 83, 883 N.E.2d 990 (2008) (quoting Chesterfield Assoc. v. New York State Dep’t

   of Labor, 4 N.Y.3d 597, 604, 797 N.Y.S.2d 389, 803 N.E.2d 287 (2005)). Deference extends

   even to informal opinion letters that “represent[] the position” of the relevant agency. A.M. Med.

   Servs., P.C. v. Progressive Cas. Ins. Co., 101 A.D.3d 53, 64, 953 N.Y.S.2d 219 (N.Y. App. Div.

   2012). But deference is not warranted if the agency’s interpretation conflicts with the “plain

   meaning of the promulgated language.” Mid Island Therapy Assocs., LLC v. New York State

   Educ. Dep’t, 129 A.D.3d 1173, 1175, 10 N.Y.S.3d 688 (N.Y. App. Div. 2015) (quoting Visiting

   Nurse Serv. of N.Y. Home Care v. New York State Dep’t of Health, 5 N.Y.3d 499, 506, 806

   N.Y.S.2d 465, 840 N.E.2d 577 (2005)). Indeed, agency deference is so cardinal rule of

   regulatory interpretation in New York, that even if the agency’s interpretation “might not be the

   most natural reading of the regulation, or [] the regulation could be interpreted in another way,

   [that] does not make the interpretation irrational.” Andryeyeva v. New York Health Care, Inc., 33

   N.Y.3d 152, 177, 100 N.Y.S.3d 612, 124 N.E.3d 162 (2019) (quoting Matter of Elcor Health

   Servs., Inc. v. Novello, 100 N.Y.2d 273, 280, 763 N.Y.S.2d 232, 794 N.E.2d 14 (2003)).

          Before looking to the substance of the letter, Judge Pollak made a series of findings

   questioning its provenance. Defendants object to each finding:

          First, Judge Pollak found that the letter did not “represent the position of the Department

   of Labor” because NYDOL has stated on its website that it will no longer “issue opinions on a

   case-by-case basis.” R&R at 70 (quoting Counsel, N.Y. State Dep’t of Labor,

   https://labor.ny.gov/legal/counsel.shtm (last visited September 19, 2020)). But, as defendants

   point out, the same page states: “If it is determined, in the Commissioner’s discretion, that

   guidance on a specific issue is necessary, a letter with new guidelines may be issued.” See Defs.’

   Mem. at 30 (quoting Counsel, N.Y. State Dep’t of Labor, https://labor.ny.gov/legal/counsel.shtm




                                                   23
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 24 of 27 PageID #: 4420




   (last visited September 19, 2020)). Effectively, the R&R refuses to acknowledge the letter as

   “official” because NYDOL’s website indicates that letters like this will no longer be issued. But,

   undeniably, an appropriate official of the department did issue the letter, and the very same

   website clearly shows that, notwithstanding the general rule against the issuance of such letters,

   the department reserved its right expressly to issue such letters when the department deemed it

   appropriate. Moreover, despite its reference to Hicks, the letter seems to be more in the vein of

   general NYDOL policy guidance, and is unlike the case-by-case opinions previously issued by

   NYDOL, which limited their applicability to facts presented. See, e.g., N.Y. State Dep’t of

   Labor, Op. Letter No. RO-09-0173 (Dec. 11, 2009) (disclaiming that the “opinion has been

   provided on the basis of the facts set forth in Mr. [redacted]’s memo of November 25, 2009. A

   different opinion might result if the circumstances outlined in such memo change.”). In the face

   of the letter’s issuance and in the absence of any evidence to the contrary, the finding that the

   letter does not express the department’s official view on the regulations it discusses cannot be

   sustained.

          Next, Judge Pollak found that even if the letter was the position of NYDOL on the date it

   was sent, NYDOL has since made clear on its Frequently Asked Questions page that written

   notice is required for an employer to be permitted to claim a tip credit. R&R at 70–71.

   Defendants object here because they contend the guidance on this page does not actually make

   written notice a prerequisite to taking the tip credit. Defs.’ Mem. at 29. The applicable section

   provides:

          For the employer to claim a tip credit/allowance (and pay a reduced hourly wage in

          conjunction with the tips received by the employee), the employer must prove that the

          employee actually received such tips. Employers must give employees, at or before the




                                                    24
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 25 of 27 PageID #: 4421




          time of hiring, written notice that the employer will apply a tip credit of allowance toward

          their minimum wage.

   Tips and Gratuities Frequently Asked Questions, N.Y. State Dep’t of Labor,

   https://labor.ny.gov/legal/frequently-asked-questions.shtm (last visited September 19, 2020).

          The only explicit prerequisite to taking the tip credit provided in this section is that the

   employer “must prove that the employee actually received such tips.” Id. The next sentence,

   while declaring that employers must give employees written notice, makes no mention of the

   consequences for not providing such notice. There is, of course, no dispute that written notice is

   required under NYDOL regulations. The Ben-Amotz letter acknowledges that on its face. Ben-

   Amotz letter at 1–2. The issue, and what the paragraph above does not explain, is what the

   penalty for failing to provide such notice is.

          Turning to the merits of the letter’s reasoning then, Judge Pollak found that even if it

   represents NYDOL’s official position, it is not entitled to deference because “it clearly conflicts

   with the plain language of the regulations that the Department itself has promulgated.” R&R at

   71. Defendants object, contending that it is not unreasonable to interpret § 146-1.3’s reference to

   § 146-2.2 as setting forth the type of notice, not its form. Defs’ Mem. at 25.

          At any rate, it is clear that § 143-1.3 makes no explicit reference to a written notice

   requirement. Accordingly, if the reference to § 146-2.2 is read simply to require that the

   employee be notified of the substance of the tip credit notice in § 146-2.2, whether that notice be

   written or otherwise, there is no conflict between the text of the regulation and the interpretation

   adopted by the Ben-Amotz letter. Despite plaintiffs’ advocacy for their own interpretation,

   plaintiffs point to nothing that precludes deference to NYDOL’s position. Indeed, as the New

   York Court of Appeals recently held, even if the agency’s interpretation “might not be the most




                                                    25
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 26 of 27 PageID #: 4422




   natural reading of the regulation, or [] the regulation could be interpreted in another way, [that]

   does not make the interpretation irrational.” Andryeyeva, 33 N.Y.3d at 177 (2019) (quoting

   Matter of Elcor Health Servs., Inc., 100 N.Y.2d at 280).12

          In the end, New York’s strong policy favoring administrative deference wins the day.

   Consequently, since the Court finds that the Ben-Amotz letter reflects the policy of NYDOL on

   this issue, it defers to the interpretation of §§ 146-1.3 and 146-2.2 espoused in the Ben-Amotz

   letter and finds that summary judgment on Persaud’s, Kennedy’s and Schmid’s minimum wage

   claims, to the extent they seek recovery for violations that post-date January 1, 2011, must be

   denied, as a genuine issue of dispositive fact exists. The R&R is accordingly modified to reflect

   this Order.

   V.     Class Certification

          Finally, defendants object to the R&R’s recommendation for certification of two

   subclasses. Subclass A corresponds to the minimum wage claims, and Subclass B corresponds

   to the wage notice claims. See R&R at 83–84. As defendants point out, if the Court were to find

   the affirmative defense in NYLL § 198(1-b) available or the approach set forth in the Ben-Amotz

   Letter applicable, it would have significant implications for the Court’s commonality and

   predominance analyses. Defs.’ Mem. at 36–37. Given that the Court has made both of these

   findings, which make fundamental changes to Judge Pollak’s R&R, the Court, pursuant to

   Federal Rule of Civil Procedure 72, returns the matter to Judge Pollak and asks that she consider



   12
      In what amounts to a sidebar skirmish, the parties clash over Judge Pollak’s finding that § 146-
   2.2 includes a writing requirement because it was amended in 2016 and no changes were made to
   conform to the policy espoused in the Ben-Amotz letter. See R&R at 72. While Judge Pollak
   found the failure to make a parallel amendment persuasive, there is nothing inherent in the
   interpretation offered by the Ben-Amotz letter that would have triggered the need for an
   amendment to § 146-2.2 in 2016. Upon de novo review, the Court finds it insignificant.


                                                    26
Case 1:13-cv-01417-ENV-CLP Document 231 Filed 10/21/20 Page 27 of 27 PageID #: 4423




   the class certification issue in light of the Court’s determination both that the affirmative defense

   in NYLL § 198(1-b) is available and the approach set forth in the Ben-Amotz Letter is

   applicable.

                                               Conclusion


          In light of the foregoing, the R&R is adopted with modification. As a result, summary

   judgment on plaintiffs’ minimum wage claims and wage notice claims is denied, except that

   summary judgment with respect to Schmid’s minimum wage claim is granted to the extent she

   seeks recovery for violations that pre-date January 1, 2011. With the modifications set forth in

   this Order, the matter is returned to Judge Pollak for consideration as to whether class

   certification should be granted in light of these determinations and for all remaining pretrial

   matters including possible renewed settlement discussions.

          So Ordered.

          Dated: Brooklyn, New York
                 October 7, 2020


                                                                        /s/ENV
                                                                        ERIC N. VITALIANO
                                                                        United States District Judge




                                                    27
